Citation Nr: 0404408	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-18 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastric disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1976 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The matter, as addressed below, is Remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  There is no indication in the file that the 
RO has satisfied these duties to the veteran, therefore, the 
RO shall inform the veteran of his rights under the VCAA. 

Moreover, in light of the VCAA, the Board has determined that 
further evidentiary development is necessary in this case.  
The veteran has reported that he received treatment for his 
gastric disorder at Baptist Hospital, Doctor's Care, and 
Richland Memorial Hospital.  The veteran also indicated that 
he received treatment from private physicians, Dr. Fort, Dr. 
Wise, Dr. Gause, and Dr. Thieu.  These records are either not 
on file or appear to be incomplete.  Therefore, the RO should 
request additional information from the veteran regarding 
these records, such as the name, address and dates of 
treatment.  38 C.F.R. § 3.159(c)(1) (2003).  The RO should 
then request the veteran's treatment records from these 
facilities and private physicians.  38 C.F.R. § 3.159(c)(2) 
(2003).  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Finally, the Board finds that a VA examination addressing the 
etiology of the veteran's gastric disorder is warranted.  
38 C.F.R. § 3.159(c)(4) (2003).  The veteran was afforded a 
VA examination in August 2001; however, the examiner failed 
to express an opinion as to the etiology of his claimed 
disorder.  The Board finds that a "nexus" medical 
examination is necessary.  The examiner should address the 
diagnoses as stated in the veteran's private medical records.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should contact the veteran 
and obtain from him the name and 
address of all treatment providers who 
treated the veteran after separation 
from service.  The RO should, then, 
take all necessary steps to obtain any 
treatment records specifically 
identified by the veteran, including 
those listed hereinabove.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his gastric disorder.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that his 
gastric disorder is etiologically 
related to his service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
service connection for a gastric 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




